EXHIBIT 10.3
 
MATRITECH, INC.


MATRITECH, INC.
PERFORMANCE-BASED INCENTIVE STOCK OPTION AGREEMENT


Matritech, Inc. (the “Company”) hereby grants the following stock option
pursuant to its 2006 Equity and Incentive Plan.  The terms and conditions
attached hereto are also a part hereof.


Name of optionee (the “Optionee”):
     
Date of this option grant:
     
Number of shares of the Company’s Common Stock subject to this option
(“Shares”):
     
Option exercise price per Share: Closing price the date of the option award
     
Scheduled expiration date:  One year from date of grant
     
Performance triggers for vesting:
See Appendix A, attached hereto and incorporated herein by reference.



All vesting is dependent on the continuation of a Business Relationship with the
Company, as provided herein.



This option satisfies in full all commitments that the Company has to the
Optionee with respect to the issuance of stock, stock options or other equity
securities.



 
 
Matritech, Inc.
____________________________________
 
Signature of Optionee
By:____________________________
____________________________________
      Name of Officer:
Street Address
      Title:
____________________________________
 
City/State/Zip Code
 

 
 
 

--------------------------------------------------------------------------------

 
Matritech, Inc.


PERFORMANCE-BASED INCENTIVE STOCK OPTION AGREEMENT
INCORPORATED TERMS AND CONDITIONS


1.           Grant Under Plan.  This option is granted pursuant to and is
governed by the Company’s 2006 Equity and Incentive Plan, as amended September
15, 2006 (the “Plan”) and, unless the context otherwise requires, terms used
herein shall have the same meaning as in the Plan.


2.           Grant as Incentive Stock Option.  This option is intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder (the “Code”).


3.           Vesting of Option. The right to purchase the Shares subject to this
Option shall vest in the Optionee only in accordance with the terms of this
Agreement. The vesting criteria, thresholds for vesting, measurement mechanisms
and other vesting standards are set forth on Appendix A, which is incorporated
herein by reference.  If the vesting criterion for any threshold is fully met,
and the Employee has continuously maintained a Business Relationship (as defined
below) with the Company through the measurement date of the criterion, the
portion of the Option relative to that satisfied criterion shall vest and become
exercisable by the Employee.  “Business Relationship” means service to the
Company or its successor in the capacity of an employee, officer, director or
consultant.


The right to purchase Shares may be exercised only before the date which is one
year from the date of this option grant (the scheduled expiration date set forth
on the cover page hereof).


4.           Termination of Business Relationship.


(a)           Termination.  If the Optionee’s Business Relationship with the
Company ceases, voluntarily or involuntarily, with or without cause, no further
installments of this option shall become exercisable, and this option shall
expire (may no longer be exercised) after the passage of three months from the
date of termination, but in no event later than the scheduled expiration date
set forth on the cover page hereof.  Any determination under this agreement as
to the status of a Business Relationship or other matters referred to above
shall be made in good faith by the Board of Directors of the Company.


(b)           Employment Status. For purposes hereof, with respect to employees
of the Company, employment shall not be considered as having terminated during
any leave of absence if such leave of absence has been approved in writing by
the Company and if such written approval contractually obligates the Company to
continue the employment of the Optionee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s
 
 
 

--------------------------------------------------------------------------------

-2-
 
written approval of the leave of absence. For purposes hereof, a termination of
employment followed by another Business Relationship shall be deemed a
termination of the Business Relationship with all vesting to cease unless the
Company enters into a written agreement related to such other Business
Relationship in which it is specifically stated that there is no termination of
the Business Relationship under this agreement. This option shall not be
affected by any change of employment within or among the Company and its
Subsidiaries so long as the Optionee continuously remains an employee of the
Company or any Subsidiary.


5.           Death; Disability.


(a)           Death.  Upon the death of the Optionee while the Optionee is
maintaining a Business Relationship with the Company, this option may be
exercised, to the extent of the number of Shares with respect to which the
Optionee could have exercised it immediately prior to the Optionee’s death, by
the Optionee’s estate, personal representative or beneficiary to whom this
option has been transferred pursuant to Section 10, only at any time within
180 days after the date of death, but not later than the scheduled expiration
date set forth on the cover page hereof.


(b)           Disability.  If the Optionee ceases to maintain a Business
Relationship with the Company by reason of his or her disability, this option
may be exercised, to the extent of the number of Shares with respect to which
the Optionee could have exercised it immediately prior to the termination of the
Optionee’s Business Relationship with the Company, only at any time within
180 days after such termination, but not later than the scheduled expiration
date set forth on the cover page hereof.  For purposes hereof, “disability”
means “permanent and total disability” as defined in Section 22(e)(3) of the
Code.


6.           Partial Exercise.  This option may be exercised in part at any time
and from time to time within the above limits, except that this option may not
be exercised for a fraction of a Share.


7.           Payment of Exercise Price.


(a)            Payment Options.  The exercise price shall be paid by one or any
combination of the following forms of payment that are applicable to this
option, as indicated on the cover page hereof:


 
(i)
by cash or check payable to the order of the Company; or



 
(ii)
subject to Section 7(b) below, if the Common Stock is then traded on a national
securities exchange or on the Nasdaq Stock Market (or successor trading system),
by delivery of shares of Common Stock having a fair market value equal as of the
date of exercise to the option price.



 
 

--------------------------------------------------------------------------------

-3-
 
In the case of (ii) above, fair market value as of the date of exercise shall be
determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (x) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (y) the last reported sale
price (on that date) of the Common Stock on the Nasdaq Stock Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.


(b)           Limitations on Payment by Delivery of Common Stock.  If Section
7(a)(ii) is applicable, and if the Optionee delivers Common Stock held by the
Optionee (“Old Stock”) to the Company in full or partial payment of the exercise
price and the Old Stock so delivered is subject to restrictions or limitations
imposed by agreement between the Optionee and the Company, an equivalent number
of Shares shall be subject to all restrictions and limitations applicable to the
Old Stock to the extent that the Optionee paid for the Shares by delivery of Old
Stock, in addition to any restrictions or limitations imposed by this
agreement.  Notwithstanding the foregoing, the Optionee may not pay any part of
the exercise price hereof by transferring Common Stock to the Company unless
such Common Stock has been owned by the Optionee free of any substantial risk of
forfeiture for at least six months.


8.           Securities Laws Restrictions on Resale. Until registered under the
Securities Act of 1933, as amended, or any successor statute (the “Securities
Act”), the Shares will be illiquid and will be deemed to be “restricted
securities” for purposes of the Securities Act.  Accordingly, such Shares must
be sold in compliance with the registration requirements of the Securities Act
or an exemption therefrom and may need to be held indefinitely.  Unless the
Shares have been registered under the Securities Act, each certificate
evidencing any of the Shares shall bear a restrictive legend specified by the
Company.


9.           Method of Exercising Option.  Subject to the terms and conditions
of this agreement, this option may be exercised by written notice to the Company
at its principal executive office, or to such transfer agent as the Company
shall designate.  Such notice shall state the election to exercise this option
and the number of Shares for which it is being exercised and shall be signed by
the person or persons so exercising this option.  Such notice shall be
accompanied by payment of the full purchase price of such Shares, and the
Company shall deliver a certificate or certificates representing such Shares as
soon as practicable after the notice shall be received.  Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Optionee
and if the Optionee shall so request in the notice exercising this option, shall
be registered in the name of the Optionee and another person jointly, with right
of survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Optionee, such notice
shall be accompanied by appropriate proof of the right of such person or persons
to exercise this option.


 
 

--------------------------------------------------------------------------------

-4-
 
10.           Option Not Transferable.  This option is not transferable or
assignable except by will or by the laws of descent and distribution.  During
the Optionee’s lifetime only the Optionee can exercise this option.


11.           No Obligation to Exercise Option.  The grant and acceptance of
this option imposes no obligation on the Optionee to exercise it.


12.           No Obligation to Continue Business Relationship.  Neither the
Plan, this agreement, nor the grant of this option imposes any obligation on the
Company to continue the Optionee in employment or other Business Relationship.


13.           No Severance or Termination Rights.  With respect to employees of
the Company, awards under this Plan do not form part of an Optionee’s contract
of employment and do not entitle an Optionee to any benefit other than that
granted under this Plan.  Any benefits granted under this Plan are not part of
an Optionee’s ordinary salary, and shall not be considered as part of such
salary for pension purposes or in the event of severance, redundancy or
resignation.  If Optionee’s employment is terminated for whatever reason the
Optionee agrees that he or she shall not be entitled by way of damages for
breach of contract, dismissal or compensation for loss of office or otherwise to
any sum, Shares or other benefits to compensate for the loss or diminution in
value of any actual or prospective right, benefits or expectation under or in
relation to the Plan.


14.           Adjustments.  Except as is expressly provided in the Plan with
respect to certain changes in the capitalization of the Company, no adjustment
shall be made for dividends or similar rights for which the record date is prior
to such date of exercise.


15.           Withholding Taxes.  If the Company in its discretion determines
that it is obligated to withhold any tax in connection with the grant, vesting
or exercise of this option, or in connection with the transfer of, or the lapse
of restrictions on, any Common Stock or other property acquired pursuant to this
option, the Optionee hereby agrees that the Company may withhold from the
Optionee’s wages or other remuneration the appropriate amount of tax. At the
discretion of the Company, the amount required to be withheld may be withheld in
cash from such wages or other remuneration or in kind from the Common Stock or
other property otherwise deliverable to the Optionee on exercise of this
option.  The Optionee further agrees that, if the Company does not withhold an
amount from the Optionee’s wages or other remuneration sufficient to satisfy the
withholding obligation of the Company, the Optionee will make reimbursement on
demand, in cash, for the amount underwithheld.


16.           Early Disposition.  The Optionee agrees to notify the Company in
writing immediately after the Optionee transfers any Shares, if such transfer
occurs on or before the later of (a) the date that is two years after the date
of this agreement or (b) the date that is one year after the date on which the
Optionee acquired such Shares.  The Optionee also agrees to provide the Company
with any information concerning any such transfer required by the Company for
tax purposes.  The Company may, at its option, require that a restrictive legend
be included on any certificate representing Shares which have been held by an
Optionee for less than two years
 
 
 

--------------------------------------------------------------------------------

-5-
 
from the date of this agreement or less than one year from the date on which the
Optionee acquired such Shares.


17.           Provision of Documentation to Optionee.  By signing this agreement
the Optionee acknowledges receipt of a copy of this agreement and a copy of the
Plan.


18.           Transfer of Data Waiver.  By signing this agreement the Optionee
acknowledges that in order to perform its requirements under the Plan, the
Company may process personal data and/or sensitive personal data about the
Optionee.  Such data includes, but is not limited to, the information provided
in this grant package and any changes thereto, other appropriate personal and
financial data about the Optionee, and information about the Optionee’s
participation in the Plan and Shares exercised under the Plan from time to
time.  The Optionee hereby gives explicit consent to the Company to process any
such personal data and/or sensitive personal data.  The Optionee also gives
explicit consent to the Company to transfer any such personal data and/or
sensitive personal data outside the country in which the Optionee works and to
the United States.  The legal persons for whom the personal data is intended
include the Company and any of its subsidiaries, the outside plan administrator
as selected by the Company from time to time, and any other person that the
Company may find in its administration of the Plan appropriate.  By signing this
agreement, the Optionee acknowledges that he has been informed of his right of
access to and correction of personal data by contacting the local Human
Resources Representative.  Optionee further acknowledges that the transfer of
the information outlined here is important to the administration of the Plan and
failure to consent to the transmission of such information may limit or prohibit
participation under the Plan.


19.           Miscellaneous.


(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by mail, if to the Optionee, to the address set forth
below or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.


(b)           Entire Agreement; Modification.  This agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this agreement. This agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.


(c)           Fractional Shares. If this option becomes exercisable for a
fraction of a Share because of the adjustment provisions contained in the Plan,
such fraction shall be rounded down.


(d)           Issuances of Securities; Changes in Capital Structure. Except as
expressly provided herein or in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to this option.  No
adjustments need be made for dividends paid in cash or in
 
 
 

--------------------------------------------------------------------------------

-6-
 
property other than securities of the Company. If there shall be any change in
the Common Stock of the Company through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination or exchange of
shares, spin-off, split-up or other similar change in capitalization or event,
the restrictions contained in this agreement shall apply with equal force to
additional and/or substitute securities, if any, received by the Optionee in
exchange for, or by virtue of his or her ownership of, Shares, except as
otherwise determined by the Board.


(e)           Severability.  The invalidity, illegality or unenforceability of
any provision of this agreement shall in no way affect the validity, legality or
enforceability of any other provision.


(f)           Successors and Assigns.  This agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth in Section 10 hereof.


(g)           Governing Law.  This agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to the principles of the conflicts of laws thereof.












 
 

--------------------------------------------------------------------------------

 
Appendix A




























To the extent that this option does not vest, the Shares shall be restored to
the Company’s 2006 Equity and Incentive Plan pool.





















